AllianzGI Convertible & Income Fund Annual Shareholder Meeting Results August 31, 2013 The Fund held its annual meeting of shareholders on July 17, 2013. Common / Preferred shareholders voted as indicated below: Convertible & Income: Affirmative Withheld Authority Re-election of Hans W. Kertess—Class I to serve until the annual meeting for the 2016-2017 fiscal year Re-election of William B. Ogden, IV—Class I to serve until the annual meeting for the 2016-2017 fiscal year Re-election of Alan Rappaport*—Class I to serve until the annual meeting for the 2016-2017 fiscal year The other members of the Board of Trustees at the time of the meeting, namely Ms. Deborah A. DeCotis and Messrs. Bradford K. Gallagher, James A. Jacobson* and John C. Maney† continue to serve as Trustees. * Preferred Shares Trustee † Interested Trustee
